FILED
                             NOT FOR PUBLICATION                            APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANEL BARAJAS-RIOS,                               No. 09-72747

               Petitioner,                       Agency No. A097-734-728

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Anel Barajas-Rios, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s determination that she was inadmissible under 8 U.S.C.

§ 1182(a)(6)(C)(ii). We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s findings of fact, Blanco v. Mukasey, 518 F.3d

714, 718 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Barajas-Rios

was inadmissible because she made a false claim to being a United States citizen.

See 8 U.S.C. § 1252(b)(4)(B); Blanco, 518 F.3d at 720-21.

      PETITION FOR REVIEW DENIED.




                                         2                                   09-72747